Title: From George Washington to Major General Thomas Conway, 30 December 1777
From: Washington, George
To: Conway, Thomas



sir
Head Qrs [Valley Forge] Decr 30th 1777

I am favor’d with your Letter of yesterday, in which you propose (in order to loose no time) to begin with the instructions of the Troops.
You will observe by the Resolution of Congress relative to your appointment, that the board of War is to furnish a Sett of Instructions, according to which the Troops are to be Manœuvred—As you have made no mention of having recd them, I suppose they are not come to you. when they do, I shall Issue any Orders which may be judged Necessary to have them carried into immediate Execution.
Your appointment of Inspector General to the Army, I believe has not given the least uneasiness to any Officer in it. by Consulting your own feelings upon the appointment of the baron de Kalb you may judge what must be the Sensations of those Brigadiers, who by your Promotion are Superceded. I am told they are determin’d to Remonstrate against it, for my own part I have nothing to do in the appointment of Genl Officers, & shall always afford every Countenance & due respect to those appointed by Congress; taking it for granted, that prior to any Resolve of that Nature they take a dispassionate View, of the merits of the Officer to be promoted, & consider every Consequence that can result from such a Procedure; nor have I any other wish on that Head, but that good attentive Officers may be Chosen, & no Extraordinary promotion take place, but where the Merit of the

Officer is so generally acknowledged as to Obviate every reasonable cause of Dissatisfaction thereat. I am Sir & Ca.

G.W.

